Citation Nr: 1520270	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-16 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Karl Truman, Attorney at Law


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to individual unemployability due to his service connected conditions.  The Veteran claims these conditions prevent him from working as a truck driver.  Specifically, the Veteran claims he is unable to turn his head, sit, stand, or walk for extended periods without pain.  The Veteran is service-connected, in relevant part, for residuals of a lumbosacral strain with degenerative joint disease, cervical spondylosis with degerenative changes and spinal stenosis, residuals of a right ankle injury, and chondromalacia of the right knee.  The combined evaluation is 20 percent from February 23, 1993, 30 percent from October 29, 1993, 50 percent from September 4, 1996, 70 percent from April 29, 1998, and 80 percent from March 15, 2010.  The Veteran was granted Individual Unemployability from April 29, 1998 to July 1, 2008.

In an October 2010 VA examination to evaluate his individual unemployability, the Veteran reported that his service-connected conditions impair his ability to walk, stand, or sit without flare-ups of low back pain.  However, the examiner found that the Veteran's service connected conitions, including his cervical spine, lumbar spine, right knee and right ankle condition, "should not prohibit sedentary employment."  The examiner provided no rationale for her opinion.

Given the Veteran has expressed that he cannot sit for extended periods without flare-ups, a rationale for the examiner's conclusion is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the efforts to provide an examination, an adequate examination must be provided or the claimant must be notified why one cannot or will not be provided).

We also note that there is a potential conflict with the reports governing past earnings.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant treatment records.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.  

2.  The AOJ, after appropriate release, should obtain a report of earnings history from Social Security, for all years since 2007. 

3.  After the above has been accomplished to the extent possible, return the claims file to the examiner who conducted the October 2010 VA general examination, if available, to ascertain if the aggregate effect of the Veteran's service-connected disabilities preclude him from securing and maintaining substantially gainful employment in light of his work history which includes employment as a truck driver.  The examiner should specifically address the Veteran's contentions that he is unable to sit for extended periods, and the examiner should provide a detailed rationale regarding the Veteran's fitness for sedentary employment in light of the Veteran's contentions.  

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.

The claims file must be made available to the examiner.  

A rationale should be provided for all opinions. 

4. If, upon completion of the above action, any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

